Citation Nr: 1422445	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to nonservice connected death pension benefits in excess of $3,720 for the surviving spouse based on the need for regular aid and attendance since May 4, 2009, for the purpose of accrued benefits.

2.  Entitlement to an effective date earlier than May 4, 2009 for monthly nonservice connected death pension benefits for the surviving spouse based on the need for regular aid and attendance, for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to June 1945 and from September 1950 to November 1951.  The Veteran died in 1997.  His surviving spouse died in December 2009.  The appellant is the daughter of the Veteran and his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the case was transferred to the ROs in Cleveland, Ohio and Reno, Nevada.

As is discussed below, the surviving spouse filed a claim in June 2008 which may still be pending and raises the question whether an effective date prior to May 4, 2009 is warranted.  As this issue has not yet been considered by the agency of original jurisdiction and addresses a separate question from the issue of entitlement to accrued pension benefits in excess of $3,720, the claim has been recharacterized as two separate issues as reflected above.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals that all files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in 1997, and in June 2008 his surviving spouse submitted a claim for dependency and indemnity compensation, including death pension.  The surviving spouse also submitted a July 2008 statement indicating that her claim was specifically for an improved pension to include entitlement to aid and attendance, and she provided an April 2008 Medical Statement from her private physician regarding her need for assisted living.  The claim for death pension was denied in October 2008 on the basis that her income was too high for eligibility for pension.  The October 2008 decision does not appear, however, to have taken into consideration payments made for medical expenses and caretaking of the surviving spouse in its calculation of countable income.  

In May 2009, the Veteran's spouse submitted a new claim for death pension to include entitlement to an aid and attendance allowance and housebound benefits with updated income and medical expense information, including a form documenting medical expenses paid by the spouse in 2008.  The spouse's private physician also submitted an additional May 2009 Medical Statement which repeated some of the information provided in April 2008 and again indicated that the surviving spouse required regular aid and assistance.  On the basis of this information, a June 2009 rating decision granted entitlement to aid and attendance with an effective date of May 4, 2009.

The surviving spouse passed away in December 2009.  In January 2010, within one year of the spouse's death, the appellant submitted a claim for accrued benefits due to funeral expenses and end of life care expenses which she had paid on behalf of the deceased beneficiary.  See 38 C.F.R. § 3.1000(c) (2013).

The Board notes that the May 2009 evidence in support of the spouse's claim, and upon which the claim was then granted, was submitted within one year of the October 2008 decision.  Hence, the October 2008 decision was not final.  38 U.S.C.A. § 7105 (West 2002).  As this evidence must be considered as having been filed in connection with the prior claim, the issue of whether an effective date prior to May 4, 2009 can be granted must be considered and adjudicated by the RO.

The issue of entitlement to pension benefits in excess of $3,720 for the surviving spouse based on the need for regular aid and attendance since May 4, 2009, for the purpose of accrued benefits, is also on appeal before the Board and is inextricably intertwined with the issue described above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this issue will be deferred until after the completion of the development requested below.

Accordingly, the case is REMANDED for the following action:

After undertaking any other further development deemed appropriate, the RO must adjudicate the issues, including the issue of entitlement to an effective date earlier than May 4, 2009 for monthly death pension benefits for the surviving spouse based on the need for regular aid and attendance, for the purpose of accrued benefits.  If the benefits sought is are not granted, the RO should allow the appellant the requisite period of time for a response before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



